20-10410-hcm Doc#135 Filed 06/23/20 Entered 06/23/20 06:19:13 Main Document Pg 1 of 6




   IT IS HEREBY ADJUDGED and DECREED that the
   below described is SO ORDERED.


   Dated: June 22, 2020.

                                                           __________________________________
                                                                  H. CHRISTOPHER MOTT
                                                           UNITED STATES BANKRUPTCY JUDGE
   ________________________________________________________________


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

    IN RE:                                           §
                                                     §        CASE NO. 1:20-10410-HCM
    3443 ZEN GARDEN, L.P.                            §
                                                     §        Chapter 11
           DEBTOR.                                   §

         ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
            AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS

          Upon consideration of the motion (the "Motion") filed by the above-captioned Trustee; the

   Court having found that it has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

   and 1334; the Court having found that venue of this proceeding and the Motion in this district is

   proper pursuant to 28 U.S.C. §§ 1408 and 1409; the Court having found that this matter is a core

   proceeding pursuant to 28 U.S.C. § 157(b); the Court having found that notice of the Motion has

   been given as set forth in the Motion and that such notice is adequate and no other or further notice

   need be given; the Court having found that the relief requested in the Motion is in the best interest

   of Debtor’s estate, its creditors, and other parties in interest; the Court having reviewed the Motion



    ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                    PAGE 1 OF 6
    PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#135 Filed 06/23/20 Entered 06/23/20 06:19:13 Main Document Pg 2 of 6




   and the Court having determined that the legal and factual bases set forth in the Motion establish

   just cause for the relief granted herein; upon all of the proceedings had before the Court; and after

   due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

              1.       The Motion is granted as set forth herein.

              2.       Except as may otherwise be provided in orders of the Court authorizing the retention

   of specific professionals, all professionals in this Case pursuant to this order of the Court may seek

   compensation for professional services rendered and reimbursement of expenses incurred in

   accordance with the following Compensation Procedures:1

              a. No later than the 20th day of each calendar month following the month for which
   compensation is sought, each professional seeking interim allowance of its fees and expenses shall
   serve a statement (including the relevant time entry and description and expense detail) for
   temporary allowance of compensation for services rendered and reimbursement of expenses
   incurred during the preceding month (a "Monthly Fee Statement") (redacted if necessary to protect
   confidential information), by hand, overnight delivery, or email, on the following parties (each, a
   “Notice Party” and collectively, the "Notice Parties"): (i) 3443 Zen Garden, LP, Attn: Gregory S.
   Milligan, Chapter 11 Trustee, P.O. Box 90099, Austin, Texas 78709-0099
   (gmilligan@harneypartners.com); (ii) Counsel for the Trustee: Wick Phillips Gould & Martin,
   LLP, 3131 McKinney Ave., Suite 100, Dallas, Texas 75204, Attn: Jason M. Rudd
   (jason.rudd@wickphillips.com); (iii) counsel for Romspen Mortgage Limited Partnership: Foley
   & Lardner LLP, Attn: Thomas Scannell, 2021 McKinney Avenue, Suite 1600, Dallas, TX 75201;
   (tscannell@foley.com) and (iv) counsel for the United States Trustee, Office of the United States
   Trustee, Attn: Shane P. Tobin, 903 San Jacinto Blvd., Room 230, Austin, TX 78701
   (Shane.P.Tobin@usdoj.gov).

               b. Any professional that fails to serve a Monthly Fee Statement for a particular month
   may make request for those fees with the next Interim Fee Application. All Monthly Fee Statements
   shall include a summary of previous Monthly Fee Statements and amount paid and remaining to
   be paid for prior Monthly Fee Statements. Notwithstanding anything contained herein to the
   contrary, the first Monthly Fee Statement submitted by each professional shall cover the period
   from the Relief Order Entry Date through and including May 31, 2020 and shall be filed no later
   than June 22, 2020.

              c. The Monthly Fee Statement shall not be filed with the Court and a courtesy copy
   need not be delivered to chambers because (i) this Order is not intended to alter the fee application

   1
       Capitalized terms not otherwise defined herein are defined in the Motion.

       ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                    PAGE 2 OF 6
       PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#135 Filed 06/23/20 Entered 06/23/20 06:19:13 Main Document Pg 3 of 6




   requirements outlined in sections 330 and 331 of the Bankruptcy Code and (ii) professionals are
   still required to serve and file interim and final applications for approval of fees and expenses in
   accordance with the relevant provisions of the Bankruptcy Code, the Bankruptcy Rules, and the
   Local Rules.

               d. Each Monthly Fee Statement must contain a list of the individuals and the
   individuals' respective titles (e.g., attorney, paralegal, etc.) who provided services during the
   statement period; the individuals' respective billing rates; the aggregate hours spent by each
   individual; a reasonably detailed breakdown of the fees and expenses incurred; and
   contemporaneously maintained time entries for each individual in increments of tenths (1/10) of an
   hour or as close thereto as practicable (unless otherwise authorized by the Court).

               e. Each Notice Party shall have ten (10) calendar days after receiving the Monthly Fee
   Statement to review the statement (the "Review Period”) and, if the Notice Party objects to the
   compensation or reimbursement sought in a particular statement, such Notice Party shall, within
   the Review Period (the "Objection Deadline"), serve upon the professional to whose Monthly Fee
   Statement the Notice Party objects (with a copy to the other Notice Parties) a written "Notice of
   Objection to Fee Statement," setting forth the specific nature of the Notice Party's objection and
   the amount of fees or expenses at issue (with reference to particular time entries or portions thereof
   or particular expenses, as the case may be).

              f. If no objection is served by any of the Notice Parties on or before the Objection
   Deadline, the Trustee shall promptly pay eighty percent (80%) of the fees and one hundred percent
   (100%) of the expenses identified in each Monthly Fee Statement.

              g. If the Trustee objects or receives an objection to a particular Monthly Fee Statement
   from a Notice Party, the Trustee shall withhold payment of that portion of the Monthly Fee
   Statement to which the objection is directed and promptly pay the remainder of the fees and
   disbursements in the percentages set forth in paragraph (7.f).

               h. If the parties to an objection resolve their dispute following the service of a Notice
   of Objection to Fee Statement and if the party whose Monthly Fee Statement was objected to serves
   on all Notice Parties a statement indicating that the objection is withdrawn and describing the terms
   of the resolution, then the Trustee shall promptly pay in accordance with paragraph (7.f) that
   portion of the Monthly Fee Statement that is no longer subject to an objection.

              i. All objections that the parties do not resolve shall be preserved and presented to the
   Court at the next interim or final fee application hearing to be heard by the Court in accordance
   with paragraph (7.k) below.

               j. The service of an objection in accordance with paragraph (7.e) above shall not
   prejudice the objecting party's right to object to any fee application made to the Court in accordance
   with the Bankruptcy Code on any ground regardless of whether the objecting party raised the
   ground in an objection under paragraph (7.e) above. Furthermore, the decision by any party not to
   object to a Monthly Fee Statement shall not waive or prejudice that party's right to object to any
   fee application subsequently made to the Court in accordance with the Bankruptcy Code.


    ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                    PAGE 3 OF 6
    PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#135 Filed 06/23/20 Entered 06/23/20 06:19:13 Main Document Pg 4 of 6




                k. Each professional shall file with the Court and serve on the Notice Parties an
   application (an "Interim Fee Application") for interim allowance of compensation and
   reimbursement of expenses sought in the Monthly Fee Statements filed during each three-month
   period (the "Interim Fee Period'') pursuant to section 331 of the Bankruptcy Code. The Interim Fee
   Application must identify the covered Monthly Fee Statements, include any other information
   requested by the Court or required by applicable Local Rules, and include a summary of all the
   professional’s requested fees and any payments made upon that request. Interim Fee Applications
   shall be filed with the Court and served on the Notice Parties. Objections, if any, to the Interim Fee
   Applications shall be filed and served upon the affected professional and the Notice Parties so as
   to be received on or before the 21st day (or the next business day if such day is not a business day)
   following service of the Interim Fee Application.

              l. The Court, in its discretion, may approve an Interim Fee Application to which no
   objections have been filed without the need for a hearing. Upon allowance by the Court of a
   professional's Interim Fee Application, the Trustee shall be authorized to promptly pay such
   professional all requested fees (including the 20% holdback) and expenses not previously paid.

              m. The pendency of an objection to payment of compensation or reimbursement of
   expenses shall not disqualify a professional from the future payment of compensation or
   reimbursement of expenses pursuant to the Compensation Procedures, unless otherwise ordered by
   the Court.

               n. Neither (i) the payment of or the failure to pay, in whole or in part, compensation
   for services and reimbursement of expenses under the Compensation Procedures, nor (ii) the filing
   of or the failure to file an objection to any Monthly Fee Statement or Interim Fee Application will
   bind any party in interest or the Court with respect to the allowance of interim or final applications
   for compensation for services and reimbursement of expenses of professionals. All fees and
   expenses paid to professionals in accordance with the Compensation Procedures are subject to
   disgorgement until final allowance by the Court.

               o. Any professional that fails to file an Interim Fee Application when due must wait
   until the next due date of an Interim Fee Application, but may request interim approval for more
   than one period.

               p. Professionals shall file final applications for compensation and reimbursement (the
   "Final Fee Applications") by such deadline as may be established in a confirmed chapter 11 plan
   or by order of the Court. All Final Fee Applications shall comply with the applicable provisions of
   the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable orders of this Court.

              q. Copies of all Monthly Fee Statements, Interim Fee Applications, Final Fee
   Applications, and notices of any hearings thereon (each a "Hearing Notice") must be served upon
   the Notice Parties. All other parties who file a request for service of notices pursuant to Bankruptcy
   Rule 2002 shall be entitled to receive only a copy of a Hearing Notice and a Fee Application
   Summary as required by Local Rule 2016(b)(l) in connection with each Interim Fee Application
   and each Final Fee Application. Notice given in accordance with this Order is deemed sufficient
   and adequate and in full compliance with the applicable provisions of the Bankruptcy Code, the
   Bankruptcy Rules and the Local Rules.

    ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                    PAGE 4 OF 6
    PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#135 Filed 06/23/20 Entered 06/23/20 06:19:13 Main Document Pg 5 of 6




          3.     Each member of any committee appointed is permitted to submit statements of

   expenses (excluding third-party legal fees and expenses of individual committee members) and

   supporting vouchers to the committee's counsel, which counsel shall collect and submit the

   committee members' requests for reimbursement in accordance with the Compensation Procedures;

   provided, however, that committee members' requests for reimbursement of attorneys' fees and

   expenses must be made by separate application and scheduled for hearing upon proper notice.

          4.     The Trustee is authorized to pay experts directly without further motion or

   application to the Court. The Trustee shall include all payments made to professionals in

   accordance with the Compensation Procedures in his monthly operating reports identifying the

   amounts paid to each professional.

          5.     Notwithstanding anything to the contrary herein, nothing in this Order authorizes

   the use of cash collateral or debtor-in-possession financing. Any payments authorized to be made

   pursuant to this Order shall be made only to the extent authorized under cash collateral and

   postpetition financing orders (as amended or extended, as the case may be) and corresponding

   budgets approved by the Court in effect as of the time such payment is to be made.

          6.     Notice of the Motion as provided therein shall be deemed good and sufficient and

   the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

          7.     All time periods set forth in this Order shall be calculated in accordance with

   Bankruptcy Rule 9006(a).

          8.     The Trustee is authorized to take all actions necessary to effectuate the relief granted

   pursuant to this Order in accordance with the Motion.




    ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                    PAGE 5 OF 6
    PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#135 Filed 06/23/20 Entered 06/23/20 06:19:13 Main Document Pg 6 of 6




          9.      This Court shall retain jurisdiction with respect to any and all matters arising from

   or related to the interpretation or implementation of this Order.

                                                  ###



   PREPARED AND SUBMITTED BY

   Jason M. Rudd
   State Bar No. 24028786
   Scott D. Lawrence
   State Bar No. 24087896
   Daniella G. Heringer
   State Bar No. 24103460

   WICK PHILLIPS GOULD & MARTIN, LLP
   3131 McKinney Avenue, Suite 100
   Dallas, Texas 75204
   Telephone: (214) 692-6200
   Facsimile: (214) 692-6255

   PROPOSED COUNSEL FOR GREGORY MILLIGAN,
   CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.




    ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                   PAGE 6 OF 6
    PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
